DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication in response to the Applicant’s Amendment filed on 06/30/2022 in response to the Non-Final Rejection mailed on 02/11/2022. Claims 1-7, 9 and 11-24 were pending. Claim 2-7, 9, 11-12 and 20-21 have been amended. Claims 1, 13-19 and 22 have been cancelled. Claims 25-29 have been added. Claims 2-7, 9 and 11-12, 20-21 and 23-29 are now pending.

Allowable Subject Matter
Claims 2-7, 9, 11-12, 20-21 and 23-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 23 (Previously Presented), RIOUX (US 20070121423, hereinafter “Rioux”) teaches a mediated-reality visualization system (0028 and 0036; Figures 2 and 5; ‘head-mounted display 200’), comprising: 
a head-mounted display assembly (0028; Figure 2; ‘head-mount display 200’) comprising ----- 
a front side facing a first direction (Figures 1 and 2; wherein when the head-mount display is worn, front side is facing first direction in the direction of user’s viewing direction); 
a rear side opposite the front side and facing a second direction opposite the first, the rear side configured to face a user's face when worn by the user (Figures 1 and 2; wherein when the head-mount display is worn, rear side is facing second direction to the direction of user’s face opposite to the first direction); and 
a stereoscopic display device facing the second direction, the stereoscopic display device comprising a first display and a second display, wherein, when the head-mounted display assembly is worn by the user, the first display is configured to display an image to a right eye of the user and the second display is configured to display an image to a left eye of the user (0028, 0036 and 0039; Figures 2 and 5; ‘right eye camera 520a’ and ‘left eye camera 520b’); 
an imaging assembly including a plurality of imaging devices configured to capture light-field data (0028; Figure 2; ‘cameras 210a and 210b’); and 
a computing device in communication with the stereoscopic display device and the imaging assembly (0028; 0036-0046; Figures 2 and 5; ‘a control unit 521’), the computing device configured to ---- 
receive the light-field data from the imaging assembly (0027 and 0028; Figures 2 and 5); 
process the light-field data based at least in part on the position of the head-mounted display assembly to render first and second virtual cameras (0027 and 0028; Figures 2 and 5; “each display system may use a liquid-crystal diode device or an organic light-emitting diode device”); and 
present a real-time stereoscopic image via the stereoscopic display device by displaying an image from the first virtual camera at the first display and displaying an image from the second virtual camera at the second display ([0028] and [0036]-[0046]; Figures 2 and 5; ‘video cameras 520a, 520b are disposed respectively in front of the right eye and the left eye to acquire images of the real environment in front of the right eye and the left eye’).

Rioux failed to disclose a system, comprising: 
a tracker configured to track a position of the head-mounted display assembly, wherein the tracker is separate and spaced apart from the head-mounted display assembly;
an imaging assembly separate and spaced apart from the head-mounted display assembly,
the computing device configured to ---- 
receive the position of the head-mounted display assembly from the tracker; and
process the light-field data at positions different from a position of any one of the imaging devices,
wherein the light field data is of a physical scene, wherein the computing device is further configured to generate the image from the first virtual camera by determining a value for each of a plurality of virtual pixels in the image from the first virtual camera, and wherein determining the value for each of the plurality of virtual pixels includes:- 
determining a point in the physical scene corresponding to the virtual pixel;
determining a first pixel in the light field image data from a first one of the imaging devices corresponding to the point in the physical scene; 
determining a second pixel in the light field image data from a second one of the imaging devices corresponding to the point in the physical scene; and 
weighting a value of the first pixel and a value of the second pixel to determine a value of the virtual pixel.

Genc et al. (US 20030227470 A1, hereinafter “Genc”), however, shows in the same endeavor, a system, comprising: 
a tracker configured to track a position of the head-mounted display assembly, wherein the tracker is separate and spaced apart from the head-mounted display assembly (0034-0035; Figures 1 and 2; “[0034] Referring to FIG. 1, an optical see-through AR system 100 with magnetic tracking includes a workstation 112, a HMD 114 and a magnetic tracker 116. An exemplary HMD 114 for this AR system 100 is a Sony Glastron LD-100B, which has a resolution of 800.times.600 pixels per eye, a refresh rate of 60 Hz and a frame-sequential stereo mode. The magnetic tracker 116 is a Polhemus Isotrak II with a single transmitter 118 and two receivers: a marker 120 and a digitizing stylus 122. The tracker 116 is capable of sensing the position and orientation of the receivers at ranges of up to one meter. The marker 120 is rigidly attached to the HMD 114 to track the user's head motion during runtime. The stylus 122 can be used to measure the coordinates of real objects in workspace 124 at runtime. The stylus 122 can also be used to interact with virtual objects in the workspace 124.”, wherein the tracker 116 tracks HMD and separate and spaced apart from HMD display);
the computing device configured to ---- 
receive the position of the head-mounted display assembly from the tracker (0034-0035; Figures 1 and 2).

It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to modify the system of Rioux with the system for measuring the registration accuracy of an augmented reality system of Genc in order to provide an tracking assembly separate and spaced apart from the head-mounted display assembly and help increase the efficiency of operation as well as to yield predictable result.

Rioux in view of Genc failed to show a system, comprising: 
an imaging assembly separate and spaced apart from the head-mounted display assembly,
the computing device configured to ---- 
process the light-field data at positions different from a position of any one of the imaging devices wherein the light field data is of a physical scene, wherein the computing device is further configured to generate the image from the first virtual camera by determining a value for each of a plurality of virtual pixels in the image from the first virtual camera, and wherein determining the value for each of the plurality of virtual pixels includes:- 
determining a point in the physical scene corresponding to the virtual pixel;
determining a first pixel in the light field image data from a first one of the imaging devices corresponding to the point in the physical scene; 
determining a second pixel in the light field image data from a second one of the imaging devices corresponding to the point in the physical scene; and 
weighting a value of the first pixel and a value of the second pixel to determine a value of the virtual pixel.

Stafford et al. (US 20180018827 A1, hereinafter “Stafford”), however, shows in the same endeavor, a system, comprising: 
an imaging assembly separate and spaced apart from the head-mounted display assembly (0158 and 0182-0185; Figure 4; wherein either camera 406 or 704 is separate and space apart from the HMD, “[0158] A camera 406, e.g., a depth camera, a digital camera, etc., captures images of the body part, the controller, and/or the HMD 404, and provides image data regarding positions of the body part, the controller, and/or the HMD 404 to the game console 408, e.g., using the wired or wireless protocol, etc. A processor, e.g., the content processor 128 (FIG. 2A), etc., of the game console 408 analyzes the image data to determine positions of the body part, the controller, and/or the HMD 404. Based on the positions, the processor of the game console 408 determines by executing the interactive program whether interactive environment data used to display an interactive environment that is displayed within the HMD 404 is to be modified. The interactive environment is about to be displayed on the HMD 404.”, “[0182] The user 402 operates a hand-held controller 706 to provide input for an interactive environment. In one example, a camera 704 is configured to capture images of a real-world environment in which the user 402 is located. These captured images are analyzed to determine a location and movements of the user 402, the HMD 404, and the controller 706. In one embodiment, the controller 706 includes a light, or lights, which are tracked to determine its location and orientation. Additionally, as described in further detail below, in one embodiment, the HMD 404 includes one or more lights, which are tracked as markers to determine the location and orientation of the HMD 404 in substantial real-time during a display of an interactive environment.”),
the computing device configured to ---- 
process the light-field data at positions different from a position of any one of the imaging devices (0182; Figure 4; “[0182] The user 402 operates a hand-held controller 706 to provide input for an interactive environment. In one example, a camera 704 is configured to capture images of a real-world environment in which the user 402 is located. These captured images are analyzed to determine a location and movements of the user 402, the HMD 404, and the controller 706. In one embodiment, the controller 706 includes a light, or lights, which are tracked to determine its location and orientation. Additionally, as described in further detail below, in one embodiment, the HMD 404 includes one or more lights, which are tracked as markers to determine the location and orientation of the HMD 404 in substantial real-time during a display of an interactive environment.”).

It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to modify the system of Rioux in view of the system for measuring the registration accuracy of an augmented reality system of Genc with the system for controlling visual activity on a head mounted display of Stafford in order to provide an imaging assembly separate and spaced apart from the head-mounted display assembly, the imaging assembly configured to capture light-field data for the advantage of controlling the imaging assembly by the head movement to help increase the efficiency of operation using an HMD and yield predictable result.

Rioux in view of Genc and further in view of Stafford failed to show a system, comprising:
the computing device configured to ---- 
wherein the light field data is of a physical scene, wherein the computing device is further configured to generate the image from the first virtual camera by determining a value for each of a plurality of virtual pixels in the image from the first virtual camera, and wherein determining the value for each of the plurality of virtual pixels includes:- 
determining a point in the physical scene corresponding to the virtual pixel;
determining a first pixel in the light field image data from a first one of the imaging devices corresponding to the point in the physical scene; 
determining a second pixel in the light field image data from a second one of the imaging devices corresponding to the point in the physical scene; and 
weighting a value of the first pixel and a value of the second pixel to determine a value of the virtual pixel.

Further search and consideration of the above limitation did not result on a prior art that could cure the deficiency of Rioux in view of Genc and further in view of Stafford. Therefore, independent claim 23 along with its dependent claims 2-7, 9, 11-12 and 24-25 are allowed.

Independent claims 26 and 28 along with the dependent claims 20-21, 27 and 29 are allowed for the same reasons of allowance as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482